Citation Nr: 1605840	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-11 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim          for service connection for depression and anxiety, and if so, whether service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) is warranted. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a bilateral foot condition.

4.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1987 to June 1987, and on active duty from January 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, regardless of the determination reached by the RO in July 2009 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that there is currently an appeal pending at the RO for service connection for PTSD and service connection for irritable bowel syndrome that has not yet been certified to the Board.  Those issues will be the subject of a later Board decision, if necessary.

The issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's claims for service connection for depression and anxiety and service connection for a skin condition; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the April 2007 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for depression and anxiety.

3.  Some of the evidence received since the April 2007 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a skin condition.

4.  In correspondence received by VA on March 30, 2012, prior to the promulgation of a decision by the Board, the Veteran's authorized representative indicated the Veteran wished to withdraw from appellate review his claims for service connection for a bilateral foot condition and chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for depression and anxiety.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal of the claims for service connection for a bilateral foot condition and chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for service connection for a skin condition was initially denied in an October 1999 rating decision, at which time the Veteran's service treatment records (STRs) had not been located.  The Veteran filed a notice of disagreement with that decision, but did not perfect an appeal following issuance of a statement  of the case in April 2001.  In June 2006, he submitted a claim seeking, in pertinent part, service connection for a skin condition and service connection for depression and anxiety.  In an April 2007 rating decision, the RO reopened the Veteran's skin condition claim after receipt of his STRs, and denied both that claim and the claim for service connection for depression and anxiety.  The Veteran did not appeal the April 2007 rating decision, nor did he submit relevant evidence within one year of the decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the April 2007 rating decision included the Veteran's STRs, post-service treatment records, and VA general medical and skin diseases examinations.  The claim for service connection for a skin condition was denied because the evidence did not show treatment for a skin condition in service or that the condition was caused by service.  The claim for service connection for depression and anxiety was denied because there was no medical evidence showing diagnoses of those conditions.

Evidence added to the record since the April 2007 rating decision consists of additional post-service treatment records, a VA PTSD examination, and the Veteran's and his wife's hearing testimony.  This evidence is "new," as it was      not previously submitted to agency decision makers.  Some of it is also material,   as it relates to unestablished facts necessary to substantiate the claims; namely,     the presence of a current diagnosis of major depressive disorder and the onset and cause of a current skin condition.  Accordingly, the claims for service connection for depression and anxiety and a skin condition are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Withdrawn Claims

In March 2012, the Veteran's authorized representative submitted written correspondence stating that the Veteran wished to withdraw his claims for      service connection for a bilateral foot condition and service connection for     chronic fatigue syndrome from appellate review.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the March 2012 correspondence satisfied the criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to service connection for a bilateral foot condition and entitlement to service connection for chronic fatigue syndrome.  38 C.F.R. §   20.204 (2015).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claims of entitlement to service connection for     a bilateral foot condition and entitlement to service connection for chronic fatigue syndrome have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

New and material evidence having been received, the claim for service connection for depression and anxiety is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a skin condition is reopened, and to that extent only, the appeal is granted.

The appeals on the issues of entitlement to service connection for a bilateral foot condition and for chronic fatigue syndrome are dismissed.


REMAND

The Board finds that additional development is necessary prior to appellate review of the reopened issues of entitlement to service connection for a skin condition and entitlement to service connection for a psychiatric disorder other than PTSD.

Regarding the claim for service connection for a skin condition, when, as is the     case here, the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the  merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Thus, the issue of entitlement to service connection for a skin condition must be remanded to the      AOJ for consideration of the merits.  In addition, although the Veteran has described several in-service skin conditions and has been treated for skin complaints during the course of the claim, a VA medical opinion on whether any currently diagnosed skin condition is related to service has not been obtained.  Thus, the Board finds that an additional VA examination would aid in adjudication of the claim and should be conducted on remand.

Turning to the claim for service connection for a psychiatric disorder other than PTSD, in April 2013, a VA examiner who was conducting a PTSD examination declined to diagnose PTSD, but diagnosed the Veteran with major depressive disorder.  She then opined that the Veteran's depression was less likely than not related to his military service, citing a substance abuse history and "other life stressors" in support of that opinion.  However, she went on to note that the Veteran reported intrusive recollections and that his work at a VA facility caused him to reflect on his own military experiences, but provided no explanation for why she found that life stressors other than military service had caused his current psychiatric disability.  Based on the foregoing, the Board finds that a VA psychiatric examination and opinion would aid in adjudication of the claim.

Additionally, as the Veteran's complete service personnel file has not been requested and the evidence of record suggests it may be relevant to his psychiatric claim, it should be obtained on remand.

Furthermore, in November 2015, one of the Veteran's care providers submitted a letter stating that the Veteran had a claim pending for Social Security Administration (SSA) disability benefits.  As any records associated with such a claim may contain information relevant to this appeal, they should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, the Veteran testified during his Board hearing that he sometimes receives private medical treatment for his conditions at his wife's employer.  On remand, therefore, he should be given an opportunity to identify that provider, as well as any other private providers who have recently treated him for his claimed conditions.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the complete names and addresses of any medical providers, including his wife's employer, that have recently treated him for a skin or psychiatric condition.  After securing the necessary releases, request any records that are not duplicates         of those already contained in the claims file.  

In addition, obtain and associate with the claims file VA treatment records dating since January 2013.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If    the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination, with a psychiatrist if available.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should   be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any psychiatric disorder (other than PTSD or a personality disorder) diagnosed during examination or during the course of the claim is it at least as likely as not (50 percent probability or greater) related to service.  The examiner should explain the medical basis for any conclusions reached.

5.  Schedule the Veteran for a VA skin examination.     The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests   and studies should be performed.  Following review 
of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any skin disability diagnosed during examination or during the course of the claim is at least as likely as not (50 percent probability or greater) related to service.  The examiner should explain the medical basis for any conclusions reached.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate both claims on the merits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


